Citation Nr: 1829046	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-41 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches; and if so, whether the reopened claim should be granted.

2. Entitlement to an initial rating in excess of 30 percent prior to December 2, 2012, and to a rating in excess of 70 percent beginning December 2, 2012, for posttraumatic stress disorder (PTSD).  

3. Entitlement to an initial compensable rating for service-connected a healed traumatic left index finger fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1991 to August 1991, from March 2002 to May 2002, and December 2004 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

In a July 2016 decision, the Veteran was assigned a 70 percent rating, effective December 2, 2014, for service-connected PTSD.  Because the Veteran is presumed to seek the maximum available benefits, that issue remains on appeal.  However, the Board has limited its consideration accordingly.

The issue of entitlement to an initial compensable rating for service-connected a healed traumatic left index finger fracture is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed October 2007 rating decision denied entitlement to service-connection for headaches. 

2. The evidence received since the October 2007 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for headaches.  

3. The Veteran's headaches are at least as likely as not caused or worsened by his service-connected disabilities. 

4. For the entire period on appeal, the social and occupational impairment from the Veteran's PTSD has been manifested by deficiencies in most areas.   


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for entitlement to service connection for headaches have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In an October 2007 rating decision, the Veteran was denied entitlement to service connection for headaches, on the basis that the Veteran's headaches were not related to service.  The Veteran did not appeal that decision.  

The evidence that has been received since the October 2007 rating decision includes various VA medical records, private medical records, VA examinations, as well as relevant lay statements.  The Board finds that the additional evidence is new and material.  In this regard, it is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  Therefore, the claim of entitlement to service connection for headaches, is reopened.

Entitlement to Service Connection for Headaches

The Veteran asserts that his diagnosed headaches are related to his service-connected obstructive sleep apnea, allergic rhinitis, and autoimmune deficiency.  

In December 2014, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with migraine and tension headaches.  After examination, the examiner opined that the Veteran's' headaches were at least as likely as not related to his service-connected sleep apnea, allergic rhinitis, and autoimmune deficiency.  

In July 2016, the Veteran was afforded a VA examination.  The examiner diagnosed tension headaches, and noted that the Veteran was originally diagnosed in 2004.  The Veteran reported that he had been continuously experiencing headaches since 2004.  The examiner opined that the Veteran's headaches were less likely than not related to his service-connected disabilities.  In this regard, the examiner noted that the Veteran's service-connected sleep apnea, allergic rhinitis, and autoimmune deficiency may contribute to the Veteran's headaches, but that the Veteran's nicotine dependence may also contribute to them.  To that end, the examiner indicated that he could not ascertain the exact etiology of the Veteran's headaches.  However, the Board notes that although the examiner opined that it was less likely than not that the Veteran's headaches were related to his service-connected sleep apnea, allergic rhinitis, and autoimmune deficiency, the examiner did, in fact, indicate that each of the Veteran's service-connected disabilities may contribute to his headaches.  

After review of the evidence, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's headaches are caused or aggravated by his service-connected disabilities.  In this regard, the December 2014 VA examiner provided a positive opinion.  Moreover, the July 2016 VA examiner opined that the Veteran's headaches may be related to his service-connected sleep apnea, allergic rhinitis, and autoimmune deficiency, as the exact origin was likely multifactorial.  

As such, the Board finds that the Veteran should be afforded the benefit of the doubt with regard to whether his headaches are related to his service-connected disabilities.  Therefore, entitlement to service connection for headaches is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Increased Rating for PTSD

For the period on appeal prior to December 2, 2014, the Veteran's PTSD was rated as 30 percent disabling, and 70 percent thereafter, under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In July 2013, the Veteran was afforded a VA examination.  The Veteran reported that he experienced marital problems, as well as problems with anger, and depression.  The Veteran reported that he experienced social avoidance, feelings of detachment, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective social and work relationships, obsessive rituals, suicidal ideations, as well as neglect of personal appearance and hygiene.  The Veteran also reported that he experienced panic attacks more than once a week.  Notably, the Veteran did not experience impulse control, hallucinations or delusions, grossly inappropriate behavior, and he was not a persistent danger of hurting himself or others.  The examiner opined that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas.  

In January 2014, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's symptoms were not severe enough to interfere with occupational and social function, or require medication.  The Veteran reported that he had been married for approximately 8 years and they had a good relationship.  He also reported that he had two children with whom he got along well.  He reported that he saw friends and family, and that he got along well with them.  The Veteran reported that he worked approximately 40 hours per week.  The Veteran reported that he had never sought mental health treatment.  The Veteran denied experiencing hallucinations or delusions.  He reported that he experienced flashbacks approximately 4 times per week.  He reported nervousness, exaggerated startle response, avoidance behavior, flashbacks, chronic sleep impairment, anxiety, depressed mood, anger, irritability, difficulty sleeping, depression, and hypervigilance.  He had two suicidal ideations in preceding 6 months, but denied any intent or plan.  Moreover, the Veteran denied having ever made any suicidal attempt.  He had never had a homicidal ideation.  The Veteran presented as well groomed, and well oriented to person, place, and time.  The Veteran was cooperative, made normal eye contact, and speech was within normal limits.  His memory appeared intact, and he had normal judgment, insight, and thought processes.  

VA psychiatric notes from January 2014, April 2014, and August 2014 indicate that the Veteran experienced nightmares, intrusive thoughts, avoidance behavior, hypervigilance, irritability, exaggerated startle response, anxiety, anger, and poor concentration.  He denied experiencing suicidal or homicidal ideations.  

In December 2014, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's PTSD symptomatology was productive of occupational and social impairment with deficiencies in most areas.  The Veteran reported experiencing flashbacks, recurrent distressing dreams, avoidance behavior, diminished interest in activities, chronic sleep impairment, hypervigilance, exaggerated startle response, irritability, anger, difficulty concentrating, depressed mood, anxiety, panic attacks occurring more than once a week, difficulty in adapting to stressful circumstances, difficulty establishing effective work and social relationships, and inability to establish and maintain effective relationships.  The Veteran denied experiencing suicidal or homicidal ideations.  He also denied having delusions or hallucinations.  

Based on the evidence of record, lay and medical, the Board finds that the Veteran is entitled to an initial 70 percent rating for the entire period on appeal.  In this regard, the Veteran's overall disability picture more closely approximates the criteria for a 70 percent rating, which contemplates occupational and social impairment with deficiencies in most areas.  The Board considered the lay statements of record describing symptoms, and considers them to be probative, but finds that they are representative of symptomatology that most closely approximates a rating of 70 percent.  In this regard, the Veteran reported frequent panic attacks, suicidal ideations, impaired impulse control, depression affecting ability to function, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

As shown above, the record reflects that the Veteran's symptoms have not been consistent with total occupational and social impairment such that a 100 percent disability rating is warranted at any point during the pendency of the appeal.  In that regard, the Veteran has not displayed gross impairment in thought processes or communication, nor has the record shown that he is a persistent danger of hurting himself or others.  As stated above, the record reflects that the Veteran experienced suicidal ideations.  However, the Veteran has denied intentions of acting on the ideations.  Additionally, VA examiners and clinicians have consistently observed the Veteran to be alert and oriented.  Further, the Veteran has not displayed disorientation to time or place, or memory loss for names of close relatives, his prior occupations, or his own name.  In terms of social impairment, the Veteran stated that he had a good relationship with his wife and two children, as well as other family members and friends.  Additionally, the Veteran has reported that he continued to work.  Accordingly, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

  


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for headaches is granted.  

Entitlement to service connection for headaches is granted.  

Entitlement to an initial rating of 70 percent, but no higher, for PTSD for the entire period on appeal is granted.  


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

In July 2016, the Veteran was afforded a VA examination to access the severity of his service-connected left hand disability.  VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The Board has reviewed the July 2016 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  

Moreover, the examiner indicated that it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  Further, the examiner did not provide any opinion on additional functional impairment, in terms of degrees of motion lost, during flare-ups.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently found that in order for an examination to comply with 38 C.F.R. § 4.40, the examiner must express an opinion regarding functional impairment and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.  Further, the Court noted that an examiner may not decline to provide an opinion on the basis of speculation unless the examiner has considered all procurable and assembled data and offered a basis for that conclusion, and it must be apparent that the inability to provide an opinion without speculation reflects the limitation of knowledge in the medical community at large, as opposed to a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26 (2017)

Here, the basis for the conclusion as to an inability of the July 2016 VA examiner to render an opinion based on the Veteran's subjective reports is not adequate, particularly in light of the VA Clinician's Guide, which instructs examiners to opine as to functional loss during flare-ups based on the Veteran's statements.   

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his left hand disability.   

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his left hand disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes. 

3. Confirm that the VA examination report and any medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


